DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Election/Restrictions
The restriction requirement mailed on 06/02/2022 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi (JP 2004193284).


 	With respect to claim 17, Dobashi discloses a first reflective layer (4g,Fig.7) disposed over a grid  (middle 7,Fig.7) located between a first color filter (4r left,Fig.7) of a first pixel (100r ,Fig.7) and a second color filter (4r right,Fig.7)  of a second pixel (101r,Fig.7), and configured to reflect first incident light penetrating the first color filter (the portion of 110 reflected to element 5 on the left hand side,Fig.7, the claim does not state the light first penetrates the color filter and then it is reflected ) and second incident light penetrating the second color filter (the portion of 110 reflected to the element 5 on the right,Fig.7); and  a second reflective layer (5, Fig.7) configured to enable the first incident light and the second incident light reflected from the first reflective layer to be respectively reflected to the first color filter and the second color filter (Fig.7), and formed in an angular shape (Fig.7).

 	With respect to claim 18, Dobashi discloses wherein the angular shape is structured to cause the first incident light (portion of 110 reflected to the left from the middle,Fig.7) and the second incident light  to be guided to corresponding one or more photoelectric conversion elements (portion of 110 reflected to the left from the middle,Fig.7) in the image sensor through successive reflections at the first reflective layer and the second reflective layer (Fig.7).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first reflective layer disposed over an upper portion of the grid 10 = and patterned to include first reflective structures at borders between adjacent sensor pixels to reflect light; and a second reflective layer disposed over and spaced from the first reflective layer and patterned to include second reflective structures at borders between adjacent sensor pixels to reflect light, and each second 15 reflective structure formed in an angular shape to direct light incident to borders between adjacent sensor pixels into adjacent sensor pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895